IN THE SUPREME COURT OF PENNSYLVANIA
                            EASTERN DISTRICT


NORTH CITY DEVELOPMENT CO.,                 : No. 52 EAL 2016
                                            :
                   Respondent               :
                                            : Petition for Allowance of Appeal from
                                            : the Order of the Superior Court
            v.                              :
                                            :
                                            :
GENERAL FOODS, LLC,                         :
                                            :
                   Petitioner               :


                                       ORDER



PER CURIAM

     AND NOW, this 17th day of August, 2016, the Petition for Allowance of Appeal is

DENIED.

     Justice Mundy did not participate in the consideration or decision of this matter.